          Case 1:20-cv-10701-DPW Document 8 Filed 04/14/20 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS


                                                     )
MICHAEL MCCARTHY; WILLIAM R.                         )
BIEWENGA; LAURIE WARNER; TIMOTHY                     )
GALLIGAN; JIM SIMMONS; DAVID                         )
LANTAGNE; TROY CITY TACTICAL LLC; DON                )   CIVIL ACTION NO.
TOM GROUP LLC d/b/a PRECISION POINT                  )   1:20-cv-10701-DPW
FIREARMS; SHOOTING SUPPLY LLC;                       )
DOWNRANGE INC. d/b/a CAPE GUN WORKS;                 )
FIREARMS POLICY COALITION, INC.;                     )
COMMONWEALTH SECOND AMENDMENT,                       )
INC.; and SECOND AMENDMENT                           )
FOUNDATION, INC.,                                    )   PLAINTIFFS’ MOTION
                                                     )   FOR A TEMPORARY
                               Plaintiffs,           )   RESTRAINING ORDER
                                                     )   AND A PRELIMINARY
               -against-                             )   INJUNCTION
                                                     )
CHARLES D. BAKER, in his Official Capacity as        )
Governor of the Commonwealth of Massachusetts and )      ORAL ARGUMENT
in his Individual Capacity; MONICA BHAREL MD, )          REQUESTED
MPH, in her Official Capacity as Commissioner of     )
the Massachusetts Department of Public Health and in )
her Individual Capacity; JAMISON GAGNON, in his )
Official Capacity as Commissioner of the Department )
of Criminal Justice Information Services and in his  )
Individual Capacity; ALBERT F. DUPRE, in his         )
Official Capacity as Chief of the Fall River Police  )
Department and in his Individual Capacity; ROBERT )
F. RUFO, in his Official Capacity as Chief of the    )
Woburn Police Department and in his Individual       )
Capacity; KEITH A. PELLETIER, in his Official        )
Capacity as Chief of the Westport Police Department; )
and MATTHEW SONNABEND, in his Official               )
Capacity as Chief of the Barnstable Police           )
Department and in his Individual Capacity,           )
                                                     )
                               Defendants.           )
                                                     )

     COME NOW the Plaintiffs, who respectfully move the Court for the issuance of:

     1)      a temporary restraining order, and
            Case 1:20-cv-10701-DPW Document 8 Filed 04/14/20 Page 2 of 3



       2)      a preliminary injunction

prohibiting the Defendants, their officers, agents, servants, employees, all persons in concert or

participation with them and all persons who receive notice of the Court’s Order, from enforcing

COVID-19 Executive Order No. 13 and COVID-19 Executive Order No. 19 (and any other

executive order or directive) so as to preclude lawfully licensed firearms and ammunition dealers

from conducting retail sales of firearms or ammunition; provided, however, that licensed

firearms and ammunition dealers shall be subject to and comply with the social distancing

protocols provided by the Massachusetts Department of Health for services deemed “essential.”

       PLEASE TAKE NOTICE that this motion for a temporary restraining order and a

preliminary injunction shall be heard on the basis of this motion and the accompanying

memorandum of law and declarations, as well as all pleadings and other submissions in this case,

and all other evidence that may be submitted to the Court.

       PLEASE TAKE FURTHER NOTICE that, pursuant to Fed. R. Civ. P. 65(a)(2), the

Plaintiffs hereby request that the Court consider advancing the trial on the merits of this matter

and consolidating it with the hearing on this motion.

       PLEASE TAKE FURTHER NOTICE that, concurrently with the filing of this motion

and supporting papers, the Plaintiffs are transmitting the same papers to each of the Defendants

by emailing them to contacts within the office of the Massachusetts Attorney General and

emailing and/or faxing them to each of the respective Police Chiefs, and that Plaintiffs will

secure personal service in the immediate future as to any Defendant that declines to waive more

formal service.

                              ORAL ARGUMENT REQUESTED

       PLEASE TAKE FURTHER NOTICE that oral argument is requested.




                                                -2-
          Case 1:20-cv-10701-DPW Document 8 Filed 04/14/20 Page 3 of 3



       Dated: April 14, 2020

                                          Respectfully submitted,
                                          THE PLAINTIFFS,
                                          By their attorneys,

                                           /s/ David D. Jensen
                                          David D. Jensen, Esq.
                                          Admitted Pro Hac Vice
                                          David Jensen & Associates
                                          33 Henry Street
                                          Beacon, New York 12508
                                          Tel: 212.380.6615
                                          Fax: 917.591.1318
                                          david@djensenpllc.com

                                          J. Steven Foley
                                          BBO # 685741
                                          Law Office of J. Steven Foley
                                          100 Pleasant Street #100
                                          Worcester, MA 01609
                                          Tel: 508.754.1041
                                          Fax: 508.739.4051
                                          JSteven@attorneyfoley.com

                                          Jason A. Guida
                                          BBO # 667252
                                          Principe & Strasnick, P.C.
                                          17 Lark Avenue
                                          Saugus, MA 01960
                                          Tel: 617.383.4652
                                          Fax: 781.233.9192
                                          jason@lawguida.com

                                    CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the CM/ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as non-registered participants on April 14, 2020.

                                                  /s/ David D. Jensen
                                                  David D. Jensen, Esq.




                                                -3-
